Title: From Thomas Jefferson to James Madison, 22 November 1799
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Nov. 22. 99.

I have never answered your letter by mr Polk, because I intended to have paid you a visit. this has been postponed by various circumstances till yesterday, being the day fixed for the departure of my daur Eppes, my horses were ready for me to have set out to see you. an accident postponed her departure to this day & my visit also. but Colo. Monroe dined with us yesterday, and on my asking his commands for you, he entered into the subject of the visit, and dissuaded it entirely, founding the motives on the espionage of the little wretch in Charlottesville, who would make it a subject of some political slander, & perhaps of some political injury. I have yeilded to his representations, & therefore shall not have the pleasure of seeing you till my return from Philadelphia. I regret it sincerely, not only on motives of affection but of affairs. some late circumstances change considerably the aspect of our situation, and must affect the line of conduct to be observed. I regret it the more too, because from the commencement of  the ensuing session, I shall trust the post offices with nothing confidential, persuaded that during the ensuing twelvemonth they will lend their inquisitorial aid to furnish matter for new slanders. I shall send you as usual printed communications, without saying any thing confidential on them. you will of course understand the cause.
In your new station let me recommend to you the jury system: as also the restoration of juries to the court of Chancery, which a law not long sine repealed because ‘the trial by jury is troublesome & expensive.’ if the reason be good they should go through with it, & abolish it at common law also. if P. Carr is elected in the room of W.N. he will undertake the proposing this business and only need your support. if he be not elected, I hope you will get it done otherwise. my best respects to mrs Madison, and affectionate salutations to yourself

Th: Jefferson

